Citation Nr: 1623846	
Decision Date: 06/14/16    Archive Date: 06/29/16

DOCKET NO.  07-35 289	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Anchorage, Alaska


THE ISSUE

Entitlement to service connection for a left hip disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1974 to January 1977. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Anchorage, Alaska.  

In May 2004, the Veteran filed a service connection claim for a bilateral hip disability, which was denied in an October 2004 rating decision.  The Veteran did not appeal within a year so that decision became final.

In October 2005, the Veteran filed a new service connection claim regarding injury to his left hip.  The RO construed the claim as one of reopening based on new and material evidence, but ultimately denied reopening in a May 2006 rating decision, which is currently on appeal.  

In June 2011, the matter reached the Board.  The Board found new and material evidence of record, a June 2009 VA examination diagnosing degenerative joint disease of the left hip.  The Board reopened the previously denied service connection claim of a left hip disability, and remanded the matter to the RO to adjudicate in the first instance.  

The RO initially deferred review of the claim of service connection for a left hip disorder pending receipt of additional information.  Subsequently, the RO denied service connection for a left hip disorder in a September 2012 Supplemental Statement of the Case.  After the denial, the Veteran requested that his appeal be returned to the Board for adjudication.  

In June 2013, the appeal reached the Board.  Another Veterans Law Judge referred the case for a medical expert opinion to be prepared by the Veterans Health Administration (VHA) regarding the etiology of the left hip disability.  In July 2013, the expert opinion was prepared followed by an addendum prepared in August 2013.  The Veteran was provided with a copy of each document for review and an opportunity to respond.   In July 2014, the matter returned to the Board.  

The Board denied service connection for a left hip disability.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court).  The Court in its review of the decision and relevant evidence found the VHA opinion with addendum inadequate.  The Court granted a Joint Motion of Remand issued by the parties, which resulted in vacating the July 2014 Board decision, and remanding the matter to the Board to obtain a new opinion prior to readjudication. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Pursuant to the Joint Motion for Remand, the Board must remand this claim to the RO for the scheduling of a new VA examination and opinion.  The Board recognizes the opinion dated April 13, 2016 from Artic Chiropractic located on the VBMS electronic claims file system.  Unfortunately, the opinion provided by the chiropractor raises more questions than it answers.  In the June 2009 VA opinion, the Veteran was diagnosed with degenerative joint disease of the left hip.  The purpose of the previous examinations and opinions to date has been to find the etiology of the degenerative joint disease.  The opinion provided by the Veteran in 2016 discusses hip pain in the context of referred pain from the back, noting that x-rays show no degeneration, contradictory to the prior evidence.  The opinion is also confusing in that it appears to state the Veteran does not have an actual hip condition - the chiropractor refers to it as hip pain - but has referral of pain from the back to the hip due to sciatic nerve pain.  Accordingly, the Board finds a new examination is warranted to clarify the record. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any pertinent, outstanding VA clinical records. The most recent VA treatment records are from September 2013.  

2.  Only after obtaining any pertinent, outstanding VA treatment records, schedule the Veteran for an orthopedic examination with a physician, not a nurse practitioner or physician's assistant.  

The examiner must opine as to the following: 

(a)  Does the Veteran have a separate and distinct left hip disorder, and, if so, what is the diagnosis?

(b)  Is it at least as likely as not that the Veteran's claimed left hip disability is related to service?

(c)  If the examiner concludes the current left hip condition is as likely as not due to avascular necrosis (see 2013 VHA opinion), then please opine as to whether the avascular necrosis is as likely as not related to service.

(d) Is it at least as likely as not that the claimed left hip disability was caused or aggravated (permanently increased in severity) by his service-connected back disability? 

The examiner must provide a complete rationale for any opinion expressed that is based on the examiner's clinical experience, medical expertise, and established medical principles.  

If an opinion cannot be made without resort to speculation, the examiner must explain why this is so and note what, if any, additional evidence would permit an opinion to be made.

3.  Thereafter, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case and an appropriate time to respond. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




